DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 1, the claim is directed to “a method of detecting impurities in a cyclosporine A eye gel” and states “wherein the impurities consist of cyclosporine B, cyclosporine C, cyclosporine D, cyclosporine H, isocyclosporine A and isocyclosporine H”. It is not clear if the “impurities” must be present in the cyclosporine A eye gel or if these six cyclosporines are the impurities which the method is capable of separating from CyA, but which are not necessarily present. 
On the other hand, the instant application recognizes that excipients and unknown impurities are present in cyclosporine A eye gels ([0014]). This suggests that Applicant is not attempting to claim that the only compounds present in a cyclosporine A 
As such, “wherein the impurities consist of” will be examined as impurities to which the method is directed to separate from CyA, and not that these impurities must be present in the eye gel and not that there are no other compounds present in the eye gel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bonifacio et al (“Development and validation of HPLC method for the determination of Cyclosporin A and its impurities in Neoral® capsules and its generic versions”) in view of Heidorn (“The role of temperature and column thermostatting in liquid chromatography”) and Survase et al (“Cyclosporin A – A review on fermentative production, downstream processing and pharmacological applications”).
With regard to Claims 1 and 3, Bonifacio et al (Bonifacio) discloses a simple and reliable HPLC method was developed and validated for the evaluation of four Cyclosporin A (CyA) degradation products (ID-005-95, CyH, IsoCyH, and IsoCyA) and two related compounds (CyB and CyG) aimed for the quality control of Neoral® capsules and its generic formulations (Abstract). The proposed method is suitable for the simultaneous determination of CyA as well as its major impurities (Abstract).
Bonifacio discloses a method of detecting impurities in a cyclosporine A eye gel, comprising performing high performance liquid chromatography (Abstract). Bonifacio discloses the chromatographic conditions of a detection wavelength of 210-230 nm, a flow rate of 0.8-1 mL/min, and a mobile phase of tetrahydrofuran (THF)-water-phosphoric acid (Abstract; P544, Column 1, Paragraph 1). Bonifacio discloses a column temperature of 75°C (Abstract). Bonifacio discloses that the column is a RP-18 column 
However, Bonifacio is silent to a column temperature of 60-68°C (Claim 1), wherein the column temperature is 65°C (Claim 3).
Heidorn discloses that the use of elevated temperature in HPLC has better performance and reduced analysis time (Page 1/Introduction). Heidorn discloses that a rule of thumb for reversed phase isocratic separation, such as disclosed in Bonifacio, is a retention time decrease of 1-2% for each 1°C column temperature increase (Page 1/Why is temperature control so important in liquid chromatography?). Heidorn cautions that as retention factors of sample compounds change, the sample compounds may co-elute or their selectivities can be inverted by a small variation of the column temperature (Page 1/ Why is temperature control so important in liquid chromatography?). Therefore, one of ordinary skill in the art would be motivated to lower the column temperature of Bonifacio to the claimed range in order to balance avoiding co-elution of sample compounds or inversion of their elution order with better performance and reduced analysis time.
As the co-elution or inversion of elution order of sample compounds are variables that can be modified, among others, by optimizing the column temperature, the precise column temperature would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the claimed column temperature of 60-68°C Claim 1) or 65°C (Claim 3) cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the column temperature in the method of Bonifacio, as taught by Heidorn, in order to balance avoiding co-elution of sample compounds or inversion of their elution order with better performance and reduced analysis time (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
However, modified Bonifacio is silent to wherein a volume of THF, water and phosphoric acid in the mobile phase is 400:600:1.58.
Bonifacio discloses that the selectively of CyA, CyB, and CyH, among others, can be altered by modifying the proportion of THF, and that increasing the amount of THF reduces the retention time of the compounds (Page 544, Section 3.1, Column 1). Bonifacio also discloses that the selectivity of IsoCyA and IsoCyH can be altered by modifying the proportion of phosphoric acid, such that the higher the concentration of 
As the selectivity and retention times of sample compounds are variables that can be modified, among others, by optimizing the mobile phase proportions of THF or phosphoric acid, the precise mobile phase proportions of THF or phosphoric acid would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the claimed volume of THF, water and phosphoric acid in the mobile phase being 400:600:1.58 cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the proportions of THF or phosphoric acid in the method of modified Bonifacio, in order to optimize the selectivity or retention times of sample compounds (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).

As above, Bonifacio states that the major impurities in Neoral® capsules and its generic formulations are four Cyclosporin A (CyA) degradation products (ID-005-95, CyH, IsoCyH, and IsoCyA) and two related compounds (CyB and CyG). As such, while Bonifacio recognizes the impurities of CyB, CyH, IsoCyA, and IsoCyH, Bonifacio does not recognize CyC and CyD as major impurities. However, this does not mean that other related Cyclosporines are not present in the finished products, and as such Cyclosporines C and D may be present as impurities as well.
Furthermore, it is known from at least Survase et al (Survase) that fungi, the source of cyclosporines, produce a variety of cyclosporines with varying amino acid composition (P427/Section 9), and that fermentation parameters of the fungi will effect the components and concentrations of components produced by the fungi (Page 423-425/Section 8.2). Therefore, again, Cyclosporines C and D may be present as impurities in Neoral® capsules and its generic formulations, depending on what fungi and what fermentation parameters were used to produce CyA before its incorporation in the capsules.

    PNG
    media_image1.png
    285
    1223
    media_image1.png
    Greyscale


The following is a listing and diagram of the amino acids at position 2 for each of Cyclosporines A, B, C, D, and G:
A has α-Aminobutyric acid (Abu)

    PNG
    media_image2.png
    163
    217
    media_image2.png
    Greyscale

B has alanine (Ala) 

    PNG
    media_image3.png
    126
    173
    media_image3.png
    Greyscale

C has threonine (Thr)

    PNG
    media_image4.png
    113
    179
    media_image4.png
    Greyscale

D has valine (Val)

    PNG
    media_image5.png
    101
    149
    media_image5.png
    Greyscale

G has norvaline (Nva)

    PNG
    media_image6.png
    61
    133
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the impurities of modified Bonifacio to consist of cyclosporine B (CyB), cyclosporine C (CyC), cyclosporine D (CyD), cyclosporine H (CyH), isocyclosporine A (IsoCyA), and isocyclosporine H (IsoCyH), as taught by Bonifacio and Survase, since Bonifacio discloses that CyB, CyH, IsoCyA, and IsoCyH are major impurities in CyA eye gels, and since Survase discloses that CyC and CyD may be produced along with CyA by fungi, such that they may be present as impurities in Neoral® capsules and its generic formulations. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the impurities of modified Bonifacio to consist of cyclosporine B (CyB), cyclosporine C (CyC), cyclosporine D (CyD), cyclosporine H (CyH), isocyclosporine A (IsoCyA), and isocyclosporine H (IsoCyH), as taught by Bonifacio and Survase, since Bonifacio discloses that CyB, CyH, IsoCyA, and IsoCyH can be separated from CyA, and since one of ordinary skill in the art would expect that the method of modified Bonifacio can separate CyC and CyD from CyA based on their differing amino acids at position 2.
With regard to Claim 5, Bonifacio discloses wherein the detection wavelength is 220 nm (Abstract).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bonifacio et al (“Development and validation of HPLC method for the determination of Cyclosporin A and its impurities in Neoral® capsules and its generic versions”) in view of Heidorn (“The role of temperature and column thermostatting in liquid chromatography”), as applied to the claims above, as evidenced by Millipore Sigma (“Lichrospher® RP-18 (5 µm)”).
With regard to Claim 4, modified Bonifacio discloses all the limitations in the claims as set forth above. Bonifacio discloses that the chromatography column employed is a Lichrospher RP-18 (4 mm x 250 mm; 5 µm) (Abstract). While Bonifacio does not explicitly state that the Lichrospher RP-18 is an octadecylsilane-bonded silica gel, this property of Lichrospher RP-18 (5 µm) columns is known from at least Millipore Sigma (Page 2).
Response to Arguments
Applicant's arguments filed 12 April 2021 have been fully considered but they are not persuasive. Applicant argues on Page 4 of the Remarks that the claimed chromatographic conditions are effective at concurrently detecting and separating only the six impurities. Applicant argues that nowhere does Bonifacio disclose or suggest the presence of CyC and CyD in CyA, and that Survase does not teach or suggest the detection/separation of the cyclosporines.
In response, as stated in the 112(b) rejection of Claim 1, “wherein the impurities consist of” will be examined as impurities to which the method is directed to separate 
Finally, it is Bonifacio that discloses the routine optimization strategies for optimizing the selectivity and retention times of the major impurities in eye gel formulations, not Survase, and it would be obvious to optimize the temperature and mobile phase concentrations in the method of Bonifacio to separate any cyclosporine impurities based on the teachings of Bonifacio, Heidorn, and Survase.
Applicant argues on Pages 4-5 of the Remarks that those skilled in the art clearly know that chromatographic conditions for detecting and separating different ingredients (having different structures) differ significantly. Applicant argues that Examples 1-12 of Applicant’s disclosure list different chromatographic conditions and the results thereof show only the chromatographic conditions used in Example 12 can detect and separate the claimed six impurities at the same time.
In response, based on Applicant’s specification and drawings, the Examiner respectfully disagrees. Applicant’s Example 6 on Page 7 and Figure 8 show separation of each of the impurities using the method of Claim 1 with the exception of a flow rate of 0.7 mL/min and a temperature of 70°C. The instant specification describes the results of Example 6 at [0052] and only states that the acquisition time was too long. Otherwise, 
In addition, Applicant’s Example 7 on Page 8 and Figure 9 show separation of each of the impurities using the method of Claim 1 with the exception of a mobile phase composition of THF-water-85% phosphoric acid = 400:600:1.8. While an excipient interferes with quantification of one of the impurities at 37.7 minutes, it is not clear which impurity is affected. Furthermore, the impurity is clearly detected and separated from the other five impurities and CyA.
Given the range of temperatures and mobile phase concentrations that can be used to detect and separate the six impurities identified by Applicant, based on the data presented in Applicant’s own specification, one of ordinary skill in the art would expect that the method of modified Bonifacio would be capable of detecting and separating CyC and CyD based on their structures, in addition to the other impurities identified by Bonifacio.
Applicant argues on Page 6 of the Remarks that Examples 10-12 of Applicant’s disclosure show that the only difference in the chromatographic conditions of these three examples is the volume ratio of THF, water, and phosphoric acid, and only Example 12 achieves the desired result.
In response, the Examiner respectfully disagrees. The results of Example 10 are shown in Figure 12, the results of Example 11 shown in Figure 13, and the results of Example 12 shown in Figure 2. Figures 12 and 13 show clear detection and separation of each of the six impurities and CyA. While an excipient interferes with quantification of one of the impurities at 37.67 minutes in Figure 12, it is not clear which impurity is 
Again, given the range of temperatures and mobile phase concentrations that can be used to detect and separate the six impurities identified by Applicant, based on the data presented in Applicant’s own specification, one of ordinary skill in the art would expect that the method of modified Bonifacio would be capable of detecting and separating CyC and CyD based on their structures, in addition to the other impurities identified by Bonifacio.
Applicant argues on Page 9 of the Remarks that Bonifacio fails to teach or suggest the claimed CyA eye gel only consisting of CyB, CyC, CyD, CyH, IsoCyA, and IsoCyH impurities concurrently.
In response, the instant application recognizes that excipients and unknown impurities are present in cyclosporine A eye gels ([0014]). Therefore, if Applicant is claiming that the CyA eye gel only consists of these six impurities, then Applicant’s Claim 1 will be subject to a 112(a) written description rejection. 
Applicant argues on Page 10 of the Remarks that the claimed chromatographic conditions must be considered as a whole to collectively yield the desired result of concurrently detecting/separating only the six impurities. Applicant argues that nowhere does Bonifacio teach or even mention the detection/separation of only the six impurities 
In response, based on the teachings of Survase, Cyclosporines C and D may be present as impurities in Neoral® capsules and its generic formulations, depending on what fungi and what fermentation parameters were used to produce CyA before its incorporation in the capsules. Furthermore, it would be obvious to optimize the temperature and mobile phase concentrations in the method of Bonifacio to separate any cyclosporine impurities based on the teachings of Bonifacio, Heidorn, and Survase. 
Applicant argues on Pages 11-12 that the claimed chromatographic conditions as a whole collectively yield the unexpected result of concurrently detecting and separating only the six impurities. Applicant argues that of Applicant’s disclosed twelve examples, only example 12 shows the claimed result. Applicant provides a declaration of the inventor showing the unexpected results and criticality of the claimed chromatographic conditions recited in Claim 1.
In response, the Examiner respectfully disagrees. As above, Applicant’s Example 6 on Page 7 and Figure 8 show separation of each of the impurities using the method of Claim 1 with the exception of a flow rate of 0.7 mL/min and a temperature of 70°C. The instant specification describes the results of Example 6 at [0052] and only states that the acquisition time was too long. Otherwise, Figure 8 shows that the impurities and CyA were each detected and separated into non-overlapping peaks.
In addition, Applicant’s Example 7 on Page 8 and Figure 9 show separation of each of the impurities using the method of Claim 1 with the exception of a mobile phase 
Furthermore, the results of Example 10 are shown in Figure 12, the results of Example 11 shown in Figure 13, and the results of Example 12 shown in Figure 2. Figures 12 and 13 show clear detection and separation of each of the six impurities and CyA. While an excipient interferes with quantification of one of the impurities at 37.67 minutes in Figure 12, it is not clear which impurity is affected. Furthermore, the impurity is clearly detected and separated from the other five impurities and CyA. Finally, the instant specification at [0060] states that the problem with Example 11 (Figure 13) is that the peak retention time of an excipient was 140 minutes and the collecting time was too long. Neither of these issues affect the detection and separation of the six impurities and CyA, and Figure 13 shows that the impurities and CyA were each detected and separated into non-overlapping peaks.
As above, given the range of temperatures and mobile phase concentrations that can be used to detect and separate the six impurities identified by Applicant, based on the data presented in Applicant’s own specification, one of ordinary skill in the art would expect that the method of modified Bonifacio would be capable of detecting and separating CyC and CyD based on their structures, in addition to the other impurities identified by Bonifacio.
Applicant argues on Page 13 that none of the cited references, alone or in combination, teach or disclose all of the limitations of Claim 1.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicant argues on Page 14 that the present inventor have identified that it is necessary to establish a new method for the detection of related substances, which can detect and isolate the six known impurities and unknown impurities in a cyclosporine A eye gel. Applicant argues that the present inventors have the specific reason to perform extensive research and experimentation to obtain the optimal chromatographic conditions to reach the desired result. Applicant argues that Bonifacio only aims at providing an HPLC method to evaluate a specific CyA formulation which does not consist of the six impurities.
Applicant also argues on Pages 14-15 that the Examiner is just piecing together elements from Bonifacio, Heidorn, Millipore Sigma, and Survase to arrive at the claimed invention. Applicant argues that this is not permissible since the Examiner is using impermissible hindsight.
 In response, the only differences between the method of Bonifacio and the claimed method is that (1) Bonifacio teaches a column temperature of 75°C while Claim 1 recites a column temperature of 60-68°C and (2) Bonifacio teaches a mobile phase of Claim 1 recites a volume of THF, water, and phosphoric acid in the mobile phase is 400:600:1.58.
Thus, there are no differences in the type of chromatography column or mobile phase components between Bonifacio and Claim 1. Rather, the only differences are in the temperature of the chromatography column and concentrations of the mobile phase, the differences in each instance being well within an order of magnitude of one another. MPEP § 2144.05(II)(A) states explicitly that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. 
Bonifacio discloses the routine optimization strategies for optimizing the selectivity and retention times of the major impurities in eye gel formulations, and it would be obvious to optimize the temperature and mobile phase concentrations in the method of Bonifacio to separate any cyclosporine impurities based on the teachings of Bonifacio, Heidorn, and Survase.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777